

116 SRES 452 IS: Commemorating and supporting the goals of World AIDS Day.
U.S. Senate
2019-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 452IN THE SENATE OF THE UNITED STATESDecember 10, 2019Mr. Isakson (for himself, Mr. Coons, Mr. Risch, Mr. Menendez, Mr. Sullivan, and Mr. Booker) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONCommemorating and supporting the goals of World AIDS Day.
	
 Whereas, as of the end of 2018, an estimated 37,900,000 people were living with human immunodeficiency virus (HIV) or acquired immunodeficiency syndrome (AIDS), including 1,700,000 children;
 Whereas the United Nations Sustainable Development Goals established a global target to end AIDS as a public health threat by 2030;
 Whereas the Global Fund to Fight AIDS, Tuberculosis and Malaria was launched in 2002, and, as of 2018, has helped provide antiretroviral therapy to approximately 18,900,000 people living with HIV/AIDS and to 719,000 pregnant women to prevent the transmission of HIV/AIDS to their children, saving an estimated 32,000,000 lives;
 Whereas the United States is the largest donor to the Global Fund to Fight AIDS, Tuberculosis and Malaria and, as of December 2019, every $1 contributed by the United States has leveraged an additional $2 from other donors;
 Whereas the United States President’s Emergency Plan for AIDS Relief (PEPFAR) program remains the largest commitment in history by any country to combat a single disease;
 Whereas, as of 2018, PEPFAR has supported treatment for approximately 14,600,000 people, including by providing antiretroviral drugs to 2,400,000 pregnant women living with HIV to prevent the transmission of HIV from mother to child during birth;
 Whereas, in fiscal year 2018, PEPFAR directly supported HIV testing and counseling for nearly 95,000,000 people;
 Whereas considerable progress has been made in the fight against HIV/AIDS, including a 16-percent reduction in new HIV infections, a 41-percent reduction in new HIV infections among children, and a 33-percent reduction in the number of AIDS-related deaths between 2010 and 2018;
 Whereas approximately 23,300,000 people had access to antiretroviral therapy in 2018, compared to only 7,700,000 people who had access to such therapy in 2010;
 Whereas it is estimated that, without treatment, 1/2 of all infants living with HIV will die before their second birthday; Whereas, despite the remarkable progress in combatting HIV/AIDS, significant challenges remain;
 Whereas there were approximately 1,700,000 new HIV infections in 2018, structural barriers continue to make testing and treatment programs inaccessible to highly vulnerable populations, and an estimated 8,100,000 people living with HIV globally still do not know their HIV status;
 Whereas the Centers for Disease Control and Prevention estimates that more than 37,000 people are diagnosed with HIV in the United States every year and 14 percent of the 1,100,000 people in the United States living with HIV are not aware of their HIV status;
 Whereas, in the United States, more than 675,000 people with AIDS have died since the beginning of the HIV/AIDS epidemic, including 15,807 deaths among people with diagnosed HIV in 2017, with the disease disproportionately affecting minority communities;
 Whereas December 1 of each year is internationally recognized as World AIDS Day; and Whereas, in 2019, commemorations for World AIDS Day focused on the vital role that communities play in addressing the HIV/AIDS epidemic: Now, therefore, be it
	
 That the Senate— (1)supports the goals and ideals of World AIDS Day, including the goal to achieve zero new HIV infections, zero discrimination, and zero AIDS-related deaths;
 (2)commends the efforts and achievements in combatting HIV/AIDS made by PEPFAR, the Global Fund to Fight AIDS, Tuberculosis and Malaria, and the Joint United Nations Programme on HIV/AIDS;
 (3)supports efforts to end the HIV epidemic in the United States by 2030; (4)urges, in order to ensure that an AIDS-free generation is achievable, rapid action by all countries toward further expansion and scale-up of antiretroviral treatment programs, including efforts to reduce disparities and improve access for children to life-saving medications;
 (5)encourages the scaling up of comprehensive prevention services, including biomedical and structural interventions, to ensure inclusive access to programs and appropriate protections for all people at risk of contracting HIV/AIDS, especially hard-to-reach populations;
 (6)calls for greater focus on the HIV-related vulnerabilities of women and girls, including women and girls at risk for or who have survived violence or faced discrimination as a result of the disease;
 (7)supports continued leadership by the United States in domestic, bilateral, multilateral, and private sector efforts to fight HIV;
 (8)encourages and supports greater degrees of ownership and shared responsibility by developing countries in order to ensure the sustainability of the domestic responses to HIV/AIDS by those countries; and
 (9)urges other members of the international community to sustain and scale up their support for and financial contributions to efforts around the world to combat HIV/AIDS.